Exhibit 10.2

 

Execution Version

 

DIRECTOR NOMINATION AGREEMENT

 

THIS DIRECTOR NOMINATION AGREEMENT (this “Agreement”) is made and entered into
as of February 11, 2013 by and among Boise Cascade Company, a Delaware
corporation (the “Company”), Boise Cascade Holdings, L.L.C., a Delaware limited
liability company (“Investor”), and Madison Dearborn Capital Partners IV, L.P.,
a Delaware limited partnership (“MDP”).  This Agreement shall become effective
(the “Effective Date”) upon the closing of the Company’s  initial public
offering of shares of its common stock, par value $0.01 per share (the “Common
Stock”).

 

WHEREAS, as of the date hereof, Investor owns all of the outstanding equity
interests of the Company and whereas MDP is the indirect beneficial owner of the
majority of such equity interests;

 

WHEREAS, Investor is contemplating causing the Company to make an initial public
offering of shares of its Common Stock;

 

WHEREAS, the equity holders of Investor currently have rights with respect to
the nomination of directors of Investor and have the authority to appoint all
directors of the Company;

 

WHEREAS, in consideration of Investor agreeing to undertake an initial public
offering of the Company’s common stock, the Company has agreed to permit
Investor to designate persons for nomination for election to the board of
directors of the Company (the “Board”) following the Effective Date on the terms
and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and 
other good and valuable consideration, the receipt and sufficient of which are
hereby acknowledged, each of the parties to this Agreement agrees as follows:

 

1.                                      Board Nomination Rights.

 

(a)                                 From the Effective Date until the date that
Investor ceases to Beneficially Own shares of Common Stock representing at least
10% of the total voting power of the then outstanding Common Stock, at every
meeting of the Board, or a committee thereof, for which directors of the Company
are appointed by the Board or are nominated to stand for election by
stockholders of the Company, Investor shall have the right to appoint or
nominate for election to the Board, as applicable, such number of
representatives that, when compared to the authorized number of directors on the
Board, is closest to but not less than proportional to the total number of
shares of Common Stock over which Investor retains direct or indirect voting
control relative to the total number of shares of Common Stock then issued and
outstanding (which, for the avoidance of doubt, shall mean that the number of
representatives shall be rounded up to the next whole number in all cases) (such
persons, the “Nominees”).  “Beneficially Own” shall mean that a specified person
has or shares the right, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, to vote shares of capital
stock of the Company.  No reduction in the number of shares of Common Stock over
which Investor retains

 

--------------------------------------------------------------------------------


 

voting control shall shorten the term of any incumbent director).  At the
Effective Date, the Board shall be comprised of eight members and the initial
Nominees shall be John W. Madigan, Christopher J. McGowan, Samuel M. Mencoff,
Matthew W. Norton, Thomas S. Souleles and Richard H. Fleming and Messrs.
McGowan, Madigan and Fleming shall be designated as Class II directors and
Messrs. Mencoff, Norton and Souleles shall be designated as Class III directors.

 

(b)                                 In the event that any Nominee shall cease to
serve for any reason, Investor shall be entitled to designate such person’s
successor in accordance with this Agreement (regardless of Investor’s beneficial
ownership in the Company at the time of such vacancy) and the Board shall
promptly fill the vacancy with such successor nominee.

 

(c)                                  If a Nominee is not appointed or elected to
the Board because of such person’s death, disability, disqualification,
withdrawal as a nominee or for other reason is unavailable or unable to serve on
the Board, Investor shall be entitled to designate promptly another nominee and
the director position for which the original Nominee was nominated shall not be
filled pending such designation.

 

(d)                                 The Company shall use its best efforts to
maintain in effect at all times directors and officers indemnity insurance
coverage reasonably satisfactory to Investor and the Company’s Amended and
Restated Certificate of Incorporation and Amended and Restated Bylaws (each as
may be further amended, supplemented or waived in accordance with its terms)
shall at all times provide for indemnification, exculpation and advancement of
expenses to the fullest extent permitted under applicable law.

 

2.                                      Company Obligations.  The Company agrees
to use its best efforts to ensure that prior to the date that Investor ceases to
Beneficially Own shares of Common Stock representing at least 10% of the total
voting power of the then outstanding Common Stock, (i) each Nominee is included
in the Board’s slate of nominees to the stockholders for each election of
directors; and (ii) each Nominee is included in the proxy statement prepared by
management of the Company in connection with soliciting proxies for every
meeting of the stockholders of the Company called with respect to the election
of members of the Board, and at every adjournment or postponement thereof, and
on every action or approval by written consent of the stockholders of the
Company or the Board with respect to the election of members of the Board. 
Furthermore, the Company agrees or so long as the Company qualifies as a
“controlled company” under the New York Stock Exchange (the “NYSE”), the Company
will elect to be a “controlled company” for purposes of the NYSE and will
disclose in its annual meeting proxy statement that it is a “controlled company”
and the basis for that determination. The Company and Investor acknowledge and
agree that, as of the Effective Date, the Company is a “controlled company.”

 

3.                                      Committees.  From and after the
Effective Date hereof until such time as Investor ceases to Beneficially Own
shares of Common Stock representing at least 10% of the total voting power of
the then outstanding Common Stock, Investor shall have the right to designate a
number of members of each committee of the Board equal to the nearest whole
number greater than the product obtained by multiplying (a) the percentage of
the total voting power of the then outstanding Common Stock then Beneficially
Owned by Investor and (b) the number of positions, including any vacancies, on
the applicable committee, provided that any such designee

 

2

--------------------------------------------------------------------------------


 

shall be a director and shall be eligible to serve on the applicable committee
under applicable law or listing standards. Any additional members shall be
determined by the Board.

 

4.                                      Amendment and Waiver.  Any provision of
this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by the Company
and Investor, or in the case of a waiver, by the party against whom the waiver
is to be effective. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

5.                                      Benefit of Parties.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective permitted successors and assigns. Notwithstanding the
foregoing, the Company may not assign any of its rights or obligations hereunder
without the prior written consent of Investor.  Except as otherwise expressly
provided in Section 6, nothing herein contained shall confer or is intended to
confer on any third party or entity that is not a party to this Agreement any
rights under this Agreement.

 

6.                                      MDP.  So long as MDP and its affiliates
are the beneficial owners of 50% or more of the voting equity interests of
Investor, at the written request of MDP, Investor shall assign to MDP (or to an
affiliate of MDP designated in writing by it) all of its rights hereunder and,
following such assignment, MDP (or an affiliate designated in writing by it)
shall be deemed to be the “Investor” for all purposes hereunder.

 

7.                                      Headings.  Headings are for ease of
reference only and shall not form a part of this Agreement.

 

8.                                      Governing Law.  This Agreement shall be
construed in accordance with and governed by the law of the State of Delaware
without giving effect to the principles of conflicts of laws thereof.

 

9.                                      Jurisdiction.  Any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement may be brought against any of the
parties in any federal court located in the State of Delaware or any Delaware
state court, and each of the parties hereby consents to the exclusive
jurisdiction of such court (and of the appropriate appellate courts) in any such
suit, action or proceeding and waives any objection to venue laid therein.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each of the parties agrees that service
of process upon such party at the address referred to in Section 16, together
with written notice of such service to such party, shall be deemed effective
service of process upon such party.

 

10.                               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 

11.                               Entire Agreement.  This Agreement constitutes
the entire agreement among the parties with respect to the subject matter hereof
and supersedes all prior agreements, understandings and negotiations, both
written and oral among the parties with respect to the subject matter hereof.

 

12.                               Counterparts; Effectiveness.  This Agreement
may be signed in any number of counterparts, each of which shall be deemed an
original. This Agreement shall become effective when each party shall have
received a counterpart hereof signed by each of the other parties. An executed
copy or counterpart hereof delivered by facsimile shall be deemed an original
instrument.

 

13.                               Severability.  If any provision of this
Agreement or the application thereof to any person or circumstance shall be
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of such provisions to other persons or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

 

14.                               Further Assurances.  Each of the parties
hereto shall execute and deliver such further instruments and do such further
acts and things as may be required to carry out the intent and purpose of this
Agreement.

 

15.                               Specific Performance. Each of the parties
hereto agree that irreparable damage would occur if any provision of this
Agreement were not performed in accordance with the terms hereof and that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement or to enforce specifically the performance of the terms and
provisions hereof in any federal or state court located in the State of
Delaware, in addition to any other remedy to which they are entitled at law or
in equity.

 

16.                               Notices. All notices, requests and other
communications to any party or to the Company shall be in writing (including
telecopy or similar writing) and shall be given,

 

If to the Company:

 

1111 West Jefferson Street, Suite 300

Boise, Idaho 83702-5389

Attention: Senior Vice President, Human Resources and General Counsel

Facsimile: (208) 384-6566

 

If to any member of Investor or any Nominee:

 

c/o Boise Cascade Holdings, L.L.C.

c/o Madison Dearborn Partners, L.L.C.

Three First National Plaza

Suite 4600

Chicago, Illinois 60602

Attention: Samuel M. Mencoff and Thomas S. Souleles

Facsimile: (312) 895-1001

 

4

--------------------------------------------------------------------------------


 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL  60654

Attention: Richard J. Campbell, P.C. and Carol Anne Huff

Facsimile: (312) 862-2200

 

or to such other address or telecopier number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company.  Each such notice, request or other communication shall be effective
when delivered at the address specified in this Section 16 during regular
business hours.

 

17.                               Enforcement.  Each of the parties hereto
covenant and agree that the disinterested members of the Board have the right to
enforce, waive or take any other action with respect to this Agreement on behalf
of the Company.

 

*       *       *       *       *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

 

BOISE CASCADE COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Wayne M. Rancourt

 

 

Name:

Wayne M. Rancourt

 

 

Title:

Senior Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

BOISE CASCADE HOLDINGS, L.L.C.

 

 

 

 

 

 

 

 

 

By:

/s/ John T. Sahlberg

 

 

Name:

John T. Sahlberg

 

 

Title:

Senior Vice President, Human Resources
and General Counsel

 

[Boise Cascade Company - Director Nomination Agreement]

 

--------------------------------------------------------------------------------


 

 

MADISON DEARBORN CAPITAL PARTNERS IV, L.P.

 

 

 

By: Madison Dearborn Partners IV, L.P.

 

Its: General Partner

 

 

 

By: Madison Dearborn Partners, L.L.C.

 

Its: General Partner

 

 

 

 

 

By:

/s/ Mark B. Tresnowski

 

 

Name:

Mark B. Tresnowski

 

 

Title:

Managing Director

 

[Boise Cascade Company - Director Nomination Agreement]

 

--------------------------------------------------------------------------------

 